Name: Commission Implementing Regulation (EU) 2017/1478 of 16 August 2017 amending Annex I to Regulation (EC) No 1439/95, Annex III to Regulation (EC) No 748/2008 and Annex III to Implementing Regulation (EU) No 593/2013 as regards the authority empowered to issue documents and certificates in Argentina
 Type: Implementing Regulation
 Subject Matter: animal product;  America;  foodstuff;  tariff policy;  trade;  international trade
 Date Published: nan

 17.8.2017 EN Official Journal of the European Union L 211/8 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1478 of 16 August 2017 amending Annex I to Regulation (EC) No 1439/95, Annex III to Regulation (EC) No 748/2008 and Annex III to Implementing Regulation (EU) No 593/2013 as regards the authority empowered to issue documents and certificates in Argentina THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (2), Having regard to Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector (3), and in particular Article 12(2) thereof, Having regard to Commission Regulation (EC) No 748/2008 of 30 July 2008 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (4), and in particular Article 6(2) thereof, Having regard to Commission Implementing Regulation (EU) No 593/2013 of 21 June 2013 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (5), and in particular Article 7(2) thereof, Whereas: (1) Annex I to Regulation (EC) No 1439/95 lays down the list of the authorities in exporting countries empowered to issue documents of origin. (2) Annex III to Regulation (EC) No 748/2008 lays down the list of the authorities in Argentina empowered to issue the certificates of authenticity. (3) Annex III to Implementing Regulation (EU) No 593/2013 lays down the list of the authorities in exporting countries empowered to issue certificates of authenticity. (4) Argentina has notified the Commission that from 26 June 2017 the new authority empowered to issue the documents of origin and the certificates of authenticity for beef, sheepmeat and goatmeat originating in Argentina is the Ministry of Agriculture. It is therefore appropriate that this Regulation applies from this date. (5) Annex I to Regulation (EC) No 1439/95, Annex III to Regulation (EC) No 748/2008 and Annex III to Implementing Regulation (EU) No 593/2013 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 1439/95, the entry No 1. is replaced by the following: 1. Argentina: Ministerio de Agroindustria Article 2 Annex III to Regulation (EC) No 748/2008 is replaced by the following: ANNEX III List of authorities in Argentina empowered to issue certificates of authenticity Argentina: Ministerio de Agroindustria: for thin skirt originating in Argentina as specified in Article 1(3)(a). Article 3 In Annex III to Implementing Regulation (EU) No 593/2013, the first indent is replaced by the following:  MINISTERIO DE AGROINDUSTRIA: for meat originating in Argentina: (a) meeting the definition in point (c) of Article 1(1); (b) meeting the definition in Article 2(a). Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 26 June 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 347, 20.12.2013, p. 671. (3) OJ L 143, 27.6.1995, p. 7. (4) OJ L 202, 31.7.2008, p. 28. (5) OJ L 170, 22.6.2013, p. 32.